       CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 1 of 11



          IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF MINNESOTA


 Christian Labor Association; Kaski
 Inc.; Nordic Group Inc.; Roen
 Salvage Co.; Luke Krhin; Shawn
 Kunnari; Dylan Smith,

                       Plaintiffs,
                                                Case No. _________________
 v.

 City of Duluth; City of Cloquet; City
 of Two Harbors; Western Lake
 Superior Sanitary District; Duluth
 Building and Construction Trades
 Council,

                       Defendants.


                                     COMPLAINT
      The plaintiffs bring suit to enjoin the cities of Duluth, Cloquet, and Two Har-
bors, as well as the Western Lake Superior Sanitary District, from enforcing their pro-
ject labor agreements (PLAs) with the Duluth Building and Construction Trades
Council.
      These project labor agreements prohibit contractors from working on any public-
works project covered by the PLA unless they recognize a union affiliated with the
Duluth Building and Construction Trades Council as the exclusive representative of
their employees — even if the contractor’s employees have chosen not to unionize,
and even if the contractor’s employees have chosen a different union to represent
them. It also compels the employees of any contractor or subcontractor to become
dues-paying members of a Council-affiliated union and maintain their union mem-
bership while working on a public-works project subject to the PLA.




complaint                                                                   Page 1 of 11
     CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 2 of 11




    These project labor agreements violate the rights of contractors and their employ-
ees under the First and Fourteenth Amendments. These agreements also violate the
federal antitrust laws. The plaintiffs seek declaratory and injunctive relief against their
continued enforcement, as well as damages.

                        JURISDICTION AND VENUE
    1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
U.S.C. § 1343.
    2.   Venue is proper because a substantial part of the events giving rise to the
claims occurred in the district of Minnesota. See 28 U.S.C. § 1391(b)(2).

                                       PARTIES
    3.   Plaintiff Christian Labor Association is an independent labor union repre-
senting workers throughout the United States. Its offices are located at 18505 State
Highway 371, Brainerd, Minnesota 56401.
    4.   Plaintiff Kaski Inc. is a union contractor that employs workers affiliated with
the Christian Labor Association. Its principal place of business is located at 2321 West
1st Street, Duluth, Minnesota 55806.
    5.   Plaintiff Nordic Group Inc. is a union contractor that employs workers affil-
iated with the Christian Labor Association. Its principal place of business is located at

1583 County Road 4, Carlton, Minnesota 55718.
    6.   Plaintiff Roen Salvage Co. is a non-union contractor. Its principal place of
business is located at 180 East Redwood Street, Sturgeon Bay, Wisconsin 54235.
    7.   Plaintiff Luke Krhin is a member of the Christian Labor Association. He is
employed by Nordic Group as a senior carpenter, foreman, and superintendent. Mr.
Krhin resides in St. Louis County.
    8.   Plaintiff Shawn Kunnari is a member of the Christian Labor Association. He
is employed by Nordic Group as an operator. Mr. Kunnari resides in Lake County.




complaint                                                                      Page 2 of 11
         CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 3 of 11




        9.   Plaintiff Dylan Smith is a non-union construction crew member employed
by Roen Salvage. Mr. Smith resides in Carlton County.
        10. Defendant City of Duluth is a municipal corporation organized under the
laws of Minnesota. It can be served at 411 West 1st Street, Duluth, Minnesota 55802.

        11. Defendant City of Cloquet is a municipal corporation organized under the
laws of Minnesota. It can be served at 101 14th Street, Cloquet, Minnesota 55720-
1657.
        12. Defendant City of Two Harbors is a municipal corporation organized under

the laws of Minnesota. It can be served at 522 1st Avenue, Two Harbors, Minnesota
55616.
        13. Defendant Western Lake Superior Sanitary District is a special purpose unit
of government created by the Minnesota Legislature in 1971. It can be served at 2626
Courtland Street, Duluth, Minnesota 55806.
        14. Defendant Duluth Building and Construction Trades Council is an organi-
zation comprising over 19 local unions. The Council may be served by serving its
president, Craig Olson, at 2002 London Road #106, Duluth, Minnesota 55812.

                                         FACTS
        15. A project labor agreement (PLA) is a mandatory union collective-bargaining

agreement that all contractors must sign to work on a public-works construction pro-
ject.
        16. A project labor agreement will often force participating contractors to: (a)
recognize certain unions as the exclusive representative of their employees; (b) require
that their employees who work on a public-works project become dues-paying mem-
bers of those unions while working on any project subject to the PLA; (c) contribute
to the union’s pension and healthcare funds; (d) operate according to the union’s
work rules; and (e) follow the union’s procedures for hiring, firing, and disciplining




complaint                                                                    Page 3 of 11
      CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 4 of 11




employees who work on a project covered by the PLA. Some project labor agreements
may be less restrictive and impose only some of these requirements on participating
contractors.
    17. Twenty-five (25) states ban the use of project labor agreements.1

    18. The city of Duluth, the city of Cloquet, the city of Two Harbors, and the
Western Lake Superior Sanitary District have entered into a project labor agreement
with the Duluth Building and Construction Trades Council.
    19. The defendants have been imposing these project labor agreements on pub-

lic-works projects that are offered to contractors, and they will continue imposing
these PLAs on future public-works projects unless they are enjoined from doing so.
    20. Only contractors (and subcontractors) who agree to the terms of the project
labor agreement with the Duluth Building and Construction Trades Council are eli-
gible to work on public-works projects subject to the PLA.
    21. The project labor agreements compel contractors and subcontractors to rec-
ognize a union that belongs to the Duluth Building and Construction Trades Council
as the “sole and exclusive bargaining representatives of all craft employees within their
respective jurisdictions working on the Project.” Exhibit 1, art. III, § 1; see also Ex-
hibit 2, art. III, § 1; Exhibit 3, art. III, § 1; Exhibit 4, art. III, § 1.
    22. The project labor agreements also require contractors and subcontractors to
hire employees who will work on the covered project through the Council-affiliated
unions’ job-referral system. See Exhibit 1, art. IV; Exhibit 2, art. IV; Exhibit 3, art.
IV; Exhibit 4, art. IV.




1. The States that ban PLAs are: Alabama, Arkansas, Idaho, Iowa, Florida, Georgia,
   Kentucky, Louisiana, Mississippi, Missouri, Michigan, Montana, Nevada, New
   Mexico, North Carolina, North Dakota, Nebraska, Oklahoma, South Carolina,
   South Dakota, Tennessee, Utah, Virginia, West Virginia, and Wisconsin.


complaint                                                                     Page 4 of 11
      CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 5 of 11




    23. And the project labor agreements compel the employees of contractors and
subcontractors to “become” and “remain members” of a Council-affiliated union
while working on any public-works project subject to the PLA. See Exhibit 1, art. III,
§ 2; Exhibit 2, art. III, § 2; Exhibit 3, art. III, § 2; Exhibit 4, art. III, § 2.

    24. This precludes non-union workers — as well as workers who belong to un-
ions that are not affiliated with the Duluth Building and Construction Trades Coun-
cil — from working on any public-works project subject to the PLA. And it compels
workers to join and pay a Council-affiliated union as a condition of working on the

defendants’ public-works projects.

                      FACTS RELATED TO STANDING
    25. Plaintiff Christian Labor Association (CLA) is an independent labor union
representing workers throughout the United States. The Christian Labor Association

is not affiliated with the Duluth Building and Construction Trades Council, so none
of its members are permitted to work on projects subject to the defendants’ PLAs
unless they renounce their membership in CLA and join a Council-affiliated union.
    26. The members of the Christian Labor Association have exercised their right
to join the CLA rather than a Council-affiliated union — a right that is protected by
the First Amendment and the National Labor Relations Act.

    27. The Christian Labor Association has associational standing to seek declara-
tory and injunctive relief against the enforcement of the defendants’ project labor
agreements.
    28. To establish associational standing, an entity must show that: “(a) its mem-
bers would otherwise have standing to sue in their own right; (b) the interests it seeks
to protect are germane to the organization’s purpose; and (c) neither the claim as-
serted nor the relief requested requires the participation of individual members in the




complaint                                                                            Page 5 of 11
     CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 6 of 11




lawsuit.” Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 343
(1977).
    29. The members of the Christian Labor Association would have standing to
challenge the defendants’ project labor agreements if they sued as individuals, because

the PLAs prohibit the members of CLA from working on the defendants’ public-
works projects unless they renounce their membership in CLA and join a Council-
affiliated union. This inflicts injury in fact, and this injury will be remedied by an in-
junction against the continued enforcement of the defendants’ project labor agree-

ments.
    30. The interests that the Christian Labor Association seeks to protect in the
litigation are germane to the organization’s purpose. As a labor union, CLA has a
fiduciary duty to its members and looks after their interests, and it seeks to maximize
work opportunities for its members and the contractors that employ them.
    31. Neither the claims asserted by the Christian Labor Association nor the relief
requested in this litigation requires the participation of the organization’s individual
members.
    32. Plaintiffs Kaski and Nordic Group are union contractors whose employees
belong to the Christian Labor Association rather than a Council-affiliated union.
Plaintiff Roen Salvage is a non-union contractor. Because their employees have exer-
cised their constitutional right to decline membership in a Council-affiliated union,
each of these contractor plaintiffs is ineligible to work on any public-works project
subject to the defendants’ PLAs unless it: (1) recognizes a union that belongs to the
Duluth Building and Construction Trades Council as the exclusive representative of
its employees — even though its employees have exercised their constitutional and
statutory rights to decline representation from a Council-affiliated union; and (2) hires
employees from a Council-affiliated union’s job-referral system rather than use its own
employees to perform work on defendants’ public-works projects. This inflicts injury


complaint                                                                     Page 6 of 11
     CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 7 of 11




in fact. This injury is caused by the defendants’ enforcement of the disputed project
labor agreements, and it will be redressed by declaratory and injunctive relief that
prevents the defendants from enforcing these PLAs.
    33. Plaintiffs Kaski, Nordic Group, and Roen Salvage are likely to bid on the

defendants’ public-works projects in the reasonably foreseeable future, and each of
them is able and ready to apply for that work. They therefore have standing to seek
declaratory and injunctive relief against the enforcement of the defendants’ project
labor agreements.

    34. Plaintiffs Kaski, Nordic Group, and Roen Salvage have also been prevented
from obtaining past work on account of the defendants’ project labor agreements.
They therefore have standing to seek damages for these past injuries.
    35. Plaintiffs Luke Krhin and Shawn Kunnari are members of the Christian La-
bor Association and employees of Nordic Group. Plaintiff Dylan Smith is a non-union
construction crew member employed by Roen Salvage. The defendants’ project labor
agreements prevent Mr. Krhin, Mr. Kunnari, and Mr. Smith from working on the
defendants’ public-works projects because they have exercised their constitutional and
statutory right to decline membership in a Council-affiliated union. The project labor
agreements also compel each of the employee plaintiffs to obtain employment
through the Council-affiliated unions’ job-referral systems if they want to perform any
work on the defendants’ public-works projects. This inflicts injury in fact. These inju-
ries are caused by the defendants’ enforcement of the disputed project labor agree-
ments, and they will be redressed by declaratory and injunctive relief that prevents the
defendants from enforcing these PLAs. Mr. Krhin, Mr. Kunnari, and Mr. Smith there-
fore have standing to seek declaratory and injunctive relief against the continued en-
forcement of the defendants’ project labor agreements.




complaint                                                                   Page 7 of 11
     CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 8 of 11




    36. Mr. Krhin, Mr. Kunnari, and Mr. Smith have also been prevented from ob-
taining past work from the defendants on account of their project labor agreements.
They therefore have standing to seek damages for these past injuries.

              CLAIM FOR RELIEF NO. 1:
VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS
    37. Both public and private employees have a constitutional right to decide
whether they will join or associate with a union. See Roberts v. U.S. Jaycees, 468 U.S.
609, 623 (1984) (“Freedom of association therefore plainly presupposes a freedom

not to associate.” (citing Abood v. Detroit Board of Education, 431 U.S. 209, 234–35
(1977)); Pattern Makers’ League of N. Am., AFL-CIO v. NLRB, 473 U.S. 95, 106
(1985) (“Full union membership thus no longer can be a requirement of employ-
ment.”).
    38. The Constitution also forbids a public employer to require its employees to
join or financially support a union as a condition of employment. See Janus v. Ameri-
can Federation of State, County, and Municipal Employees, Council 31, 138 S. Ct.
2448 (2018).
    39. A public employer cannot evade the holdings of Abood and Janus by con-
tracting out its work and then allowing that work to be performed only by employees
who agree to join and pay a Council-affiliated union.
    40. Nor can a governmental entity require the employees of its contractors or
subcontractors to relinquish their First Amendment rights as a condition of working
on public-works projects. See Board of County Commissioners, Wabaunsee County,
Kansas v. Umbehr, 518 U.S. 668, 674 (1996) (“The government ‘may not deny a
benefit to a person on a basis that infringes his constitutionally protected . . . freedom
of speech’ even if he has no entitlement to that benefit” (quoting Perry v. Sinder-
mann, 408 U.S. 593, 597 (1972)).”




complaint                                                                     Page 8 of 11
     CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 9 of 11




    41. The court should declare that the defendants’ project labor agreements vi-
olate the First and Fourteenth Amendments, and it should enjoin the defendants from
enforcing them. The court should also enjoin the defendants from imposing any pro-
ject labor agreement that compels union membership on any current or future public-

works project.
    42. The court should also award nominal and compensatory damages to each
of the plaintiffs under 42 U.S.C. § 1983.
    43. The plaintiffs assert this claim under the causes of action established in 42

U.S.C. § 1983, Ex parte Young, 209 U.S. 123 (1908), and the Declaratory Judgment
Act, 28 U.S.C. § 2201.

              CLAIM FOR RELIEF NO. 2:
THE DEFENDANTS’ PROJECT LABOR AGREEMENTS RESTRAIN
  COMPETITION IN VIOLATION OF THE ANTITRUST LAWS
    44. The federal antitrust laws prohibit contracts that restrain competition. See,
e.g., 15 U.S.C. §§ 1–2.
    45. The defendants’ project labor agreements restrain competition by disquali-
fying contractors and subcontractors from working on the defendants’ public-works
projects unless they: (1) agree to recognize a union affiliated with the Duluth Building
and Construction Trades Council as the exclusive representative of their employees;
(2) agree to obtain their employees for the defendants’ public-works projects through
the job-referral systems operated by unions affiliated with the Duluth Building and
Construction Trades Council; (3) force their employees to become dues-paying mem-
bers of a Council-affiliated union while working on any project subject to the PLA.
    46. The defendants’ project labor agreements also restrain competition by dis-
qualifying individual laborers from working on the defendants’ public-works projects
unless they join and pay a union affiliated with the Duluth Building and Construction
Trades Council.




complaint                                                                   Page 9 of 11
    CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 10 of 11




    47. The labor exemption to the federal antitrust laws is inapplicable to the de-
fendants’ project labor agreements. See Connell Construction Co. v. Plumbers &
Steamfitters Local No. 100, 421 U.S. 616, 622–23 (1975) (“Labor policy clearly does
not require, however, that a union have freedom to impose direct restraints on com-

petition among those who employ its members. . . . [T]he nonstatutory [labor] ex-
emption offers no similar protection when a union and a nonlabor party agree to
restrain competition in a business market.”).
    48. The court should therefore declare that the defendants’ project labor agree-

ments violate the federal antitrust laws, and it should enjoin the defendants from en-
forcing them.
    49. The court should also award treble damages to each of the plaintiffs under
15 U.S.C. § 15.
    50. The plaintiffs assert this claim under the causes of action established in 42
U.S.C. § 1983, Ex parte Young, 209 U.S. 123 (1908), the Declaratory Judgment
Act, 28 U.S.C. § 2201, and the federal antitrust laws, 15 U.S.C. §§ 15, 26.

                            DEMAND FOR RELIEF
    51. The plaintiffs respectfully request that the court:
            a.   declare that the defendants are violating the plaintiffs’ constitutional

                 rights under the First and Fourteenth Amendments by enforcing the
                 project labor agreements with the Duluth Building and Construction
                 Trades Council;
            b.   declare that the defendants are violating the federal antitrust laws by
                 enforcing these project labor agreements;
            c.   issue a preliminary and permanent injunction that prevents the de-
                 fendants from enforcing the project labor agreements with the Duluth




complaint                                                                   Page 10 of 11
    CASE 0:21-cv-00227-DWF-LIB Doc. 1 Filed 01/28/21 Page 11 of 11




                 Building and Construction Trades Council, and that prevents the de-
                 fendants from requiring union membership as a condition to working
                 on any current or future public-works project;
            d.   award nominal and compensatory damages to each of the plaintiffs,

                 including treble damages under 15 U.S.C. § 15;
            e.   award costs and attorneys’ fees under 42 U.S.C. § 1988;
            f.   grant other and further relief that the Court may deem just, proper,
                 or equitable.

                                            Respectfully submitted.

                                             /s/ Thomas R. Revnew
Jonathan F. Mitchell*                       Thomas R. Revnew
Texas Bar No. 24075463                      Minnesota Bar No. 0295620
Mitchell Law PLLC                           Peters, Revnew, Kappenman
111 Congress Avenue, Suite 400              & Anderson, P.A.
Austin, Texas 78701                         7300 Metro Boulevard, Suite 500
(512) 686-3940 (phone)                      Minneapolis, Minnesota 55439
(512) 686-3941 (fax)                        (952) 921-4622 (phone)
jonathan@mitchell.law                       (952) 896-1704 (fax)
                                            trevnew@prkalaw.com
Walter S. Zimolong*
Pennsylvania Bar No. 89151
Zimolong LLC
P.O. Box 552
Villanova, PA 19085
(215) 665-0842 (phone)
wally@zimolonglaw.com

* pro hac vice applications
  forthcoming

Dated: January 28, 2021                     Counsel for Plaintiffs




complaint                                                                  Page 11 of 11
